Bahnes, J.
(dissenting). I think it was error to admit the testimony of Drs. Dean and Donovan. That the error was prejudicial, if there was one, does not admit of doubt. It is held that their testimony was competent under see. 4018 d, Stats. (Laws of 1905, ch. 149). This section is broad and sweeping in its terms and is susceptible of the construction placed thereon by the court. However, I believe this construction of the statute to be erroneous, and, even if it is not, that these two physicians were debarred from testifying by ch. 322, Laws of 1911, which necessarily repealed sec. 4078$ in so far as it applied to the testimony of physicians.
By sec. 4012, Stats. (1898), a husband or wife is not permitted to disclose confidential communications made by one to the other during marriage, without the consent of the one making the communication.
By sec. 4074, Stats. (1898), a clergyman is not allowed to disclose a confession made to him in his professional character, without the consent of the party confessing.
By sec. 4075, Stats. (1898), as it stood prior to its amendment in 1911, a physician could not be “compelled” to disclose information acquired in attending a patient in a professional capacity and which was necessary to enable him to treat the patient.
*330Under see. 4075, as amended by ch.,322, Laws of 1911, no physician is “permitted’3 to disclose information acquired while attending a patient.
By sec. 4076, Stats. (1898), an attorney is not allowed to disclose a communication made to him by his client.
Sec. 4078d was not enacted until 1905, and if it amends or affects any of the foregoing sections it necessarily amends and affects all of them. It would be utterly illogical and inadmissible to single out sec. 4075 and say that it was affected by the law of 1905 while the other sections were not. There is no room for drawing any distinction between them. If these two doctors can be compelled to testify, then Dr. Lem’s wife, if he has one, might be called to the stand by the prosecution and be compelled to disclose any communication or admission made by him to her relative to the alleged criminal operation on Mrs. O’Brien. Likewise, Dr. Law’s attorneys might be called and asked as to any statements made by him to them which would tend to show guilt on his part, and be compelled to make a full disclosure. Furthermore, if the doctor was a member of a church having a confessional, and he had made a confession between the date of the commission of the alleged offense and the date of the trial, the clergyman to whom the confession was made could be compelled to testify to what the doctor told him, or could be sent to jail indefinitely in the event of a refusal.
These four statutes were passed in the interest of sound public policy. It is highly improbable that the legislature intended to repeal them as to the two kinds of prosecutions mentioned in sec. 4078d While these offenses are serious, only one of them is made a felony by statute. It seems incongruous to close the mouths of certain persons to whom confidential communications are made in cases involving such heinous crimes as first-degree murder, rape, and others that grade above second-degree manslaughter, while as to one offense coming under the latter degree of homicide and one *331misdemeanor there is no immunity whatever. No special reason is apparent why these statutes should be repealed as to crimes mentioned in sec. 4078d. The necessity for removing the privileges referred to in order to secure a conviction is no greater in the cases covered in sec. 4078d than in many other cases. It surely is no greater than it would be in a prosecution against a physician for administering poison which was intended to and did produce death.
Proper effect must be given to the statute, because it was designed to accomplish some purpose. I think its purpose is quite manifest. Abortions are for the most part resorted to where pregnancy results from illicit intercourse. The man in the case often furnishes the money for the operation and secures the services of the person who is to perform the abortion. By doing so he becomes a criminal, but nevertheless his evidence may be essential to secure a conviction of the party performing the operation where death results therefrom. So he is compelled to testify, but when he does so is necessarily afforded immunity from prosecution for the crime which he has committed. So the woman may be compelled to testify where the operation does not result in death, but she, too, is thereafter exempt from prosecution for her participation in the crime which she was compelled to disclose. So too any one who counsels, aids, abets, or advises the commission of the offenses defined by secs. 4352 and 4583, Stats., may be compelled to testify in a prosecution against the party who administers the drug or performs the operation designed to produce a miscarriage, but he cannot thereafter be prosecuted criminally.
I think the purpose of sec. 4078d, Stats., was to secure the evidence of parties who anight themselves be guilty of criminal conduct, in order to convict the person who actually performed the abortion. The immunity provision contained therein would indicate that such was its purpose. Drs. Dean and Donovan needed no immunity because they had com*332mitted no offense. The object of this clause was to preclude guilty parties from concealing a crime or shielding an abortionist by hiding behind their constitutional privilege to decline to testify to anything that would tend to incriminate them. Of course the legislature might go farther, and the court holds that it has done so. I believe, however, that if the legislature had intended to repeal the four statutes referred to in so far as they pertained to prosecutions under secs. 4352 and 4583, Stats. (1898), some express reference would have been made to them.
I am clearly of the opinion that sec. 4075, Stats., as amended by ch. 322, Laws of 1911, applies to criminal as well as to civil cases. Some doubt is expressed in Smiis v. State, 145 Wis. 601, 130 N. W. 525, as to whether sec. 4075 as it originally stood applied to criminal actions. The statute in terms applied to all cases, and it would be difficult to find satisfactory reasons for limiting its application to civil cases only. Whatever doubt might arise under sec. 4075 before the amendment, there is hardly room for any since. The court leaves this question open because it was not found necessary to decide it. It is necessary for me to allude to it, however, because if I reached the conclusion that the statute had no application to criminal cases, I could see my way clear to vote to sustain the conviction. The portion of eh. 322, Laws of 1911, not quoted in the opinion of the court, reads as follows:
“But as a witness in his own behalf, he may disclose such information in any civil action brought by such patient or his legal representatives to recover damages for malpractice in such professional attendance, and also in any criminal prosecution for such malpractice, whenever such patient or his legal representatives shall have first given evidence relating to such information.”
It will be seen that this statute expressly provides that in one class of criminal cases the physician may testify. There *333could hardly be a much, stronger expression of legislative purpose to have the statute apply to criminal cases generally. The physician is precluded from testifying in all cases except in a civil action against him for malpractice and in a criminal prosecution for malpractice where the patient or her representatives shall have given evidence relating to the information communicated to the doctor. Surely if the legislature conceived that it was enacting a statute that applied to civil cases only, it would not except a single hind of a criminal prosecution from its operation. It is just as certain that the words of the statute cover all actions whether civil or criminal.
I have not deemed it necessary to discuss the prejudicial character of the evidence of Drs. Dean and Donovan, if the witnesses were incompetent, because it is not suggested in the opinion that the evidence which they gave would not be prejudicial if it was erroneously received. I do not understand that there is any difference of opinion on this proposition among the members of the court. *
Because I think prejudicial. error was committed in receiving this evidence, I am of the opinion that a new trial should be ordered.
I have been requested by Mr. Justice Siebeckee to say that he concurs in this opinion.
The following opinion was filed September 20, 1912: